Tilson, Judge:
The appeals fisted in schedule A, hereto attached! and made a part hereof, have been submitted for decision upon an! *731agreed statement of facts to the effect that the market value or price at the dates of exportation of the involved merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was the appraised value, less any amount added under duress.
On the agreed facts, I find and hold that the proper dutiable export values of the merchandise covered by said appeals are the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.